JOHNSON, Judge.
This is an appeal from a judgment of dissolution of marriage.
Final judgment of dissolution of marriage was entered February 13, 1974 and recorded on April 5, 1974.
In the final judgment the marriage was dissolved and, inter alia, the husband-ap-pellee, was directed to pay to appellant-wife $2500.00 lump sum alimony, and to pay her, as rehabilitative alimony the sum of $400.00 per month commencing on the 15th day of March, 1974, and ending February 15, 1975. Attorneys fees were provided for the wife’s attorney. Appeal to this Court was filed on May 2, 1974.
On January 8, 1975, acting under authority of Rule 3.8 Florida Appellate Rules, the trial court entertained a “petition” of the appellant-wife, for an Order setting alimony pending appeal in which he ordered an alimony payment to be paid to appellant at $400.00 per month and continued beyond February 15, 1975, each month thereafter pending disposition of this appeal.
In this latter Order of January 1975, the trial court took notice of certain “reports” from psychiatrists which the trial court considered as “relevant and material.” No further action was suggested by the court .based on the reports other than that the alimony payments would continue pending disposition of this appeal; therefore, we give the latter Order no further treatment than he did.
*311. We have heard the oral arguments and studied the briefs and record on appeal, and while the later reports of the psychiatrists have given us some concern, we cannot say that the trial court was in error in its final judgment.
We, therefore, affirm, but without prejudice for the wife to file a petition for modification, and attorney’s fees are denied to each party.
MILLS, J., concurs.
RAWLS, C. J., specially concurs.